 46DECISIONSOF NATIONAL LABOR RELATIONS BOARDCoca-Cola Bottling Company,Indianapolis,Incorpo-ratedIandWilliam D. GrimesMidwest Vending and Bottling Employees Union andWilliam D.Grimes. Cases25-CA-4493-2 and 25-CB-1247September14, 1972DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY,AND PENELLOOn June13, 1972,Trial ExaminerGeorge L.Powell issued the attached Decision in this proceed-ing. Thereafter,the General Counsel filed exceptionsand a supportingbrief,and the RespondentEmployerfiled an answering brief.Pursuant to the provisions of Section3(b) of theNationalLaborRelations Act, as amended, the Na-tionalLaborRelations Board has delegated its au-thority inthis proceeding to a three-member panel.The Boardhas considered the record and theTrial Examiner's Decision in light of the exceptionsand briefs and has decided to affirmtheTrialExaminer's rulings, findings,2 and conclusions and toadopt his recommended Order .3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.iThe name of the Employer appears as amended at the hearing2The General Counsel has excepted to certain credibility findings madeby the Trial Examiner It is the Board's established policy not to overrule aTrial Examiner's resolutions with respect to credibility unless the clear pre-ponderance of all of the relevant evidence convinces us that the resolutionswere incorrect.Standard Dry Wall Products,Inc, 91 NLRB 544, enfd 188F.2d 362 (C A 3).7Members Kennedy and Penello find it unnecessary at this time to passon the question decided inMiranda Fuel Co,140 NLRB 181, enforcementdenied 326 F.2d 172 (C A. 2), since the conduct here was not, in their view,either arbitrary,irrelevant,unfair,or unlawfully motivatedMember Jenkinssubscribes to the principles enunciatedby theBoard inMiranda Fuel Co,supraHowever, he agrees with his colleagues that the evidence in the instantcase is insufficient to support a finding that the Respondent Union's han-dling of the grievance violated Section8(b)(I)(A) of the ActTRIAL EXAMINER'S DECISIONIPRELIMINARYSTATEMENTGEORGE L. POWELL, Trial Examiner: Presented arequestions as to whether Respondent Employer dischargedemployee William D. Grimes because of his union activitiesand whether Respondent Union refused to process a griev-ance relating to Grimes' discharge because of his unionactivities in violation of its duty of fair representation. Alsoinvolved is a question whether Respondent Employer's su-pervisor made a statement which unlawfully interfered with,restrained, or coerced its employees. Section 8(a)(3), (1),8(b)(1)(A), and 8(a)(1) of the Act (National Labor RelationsAct, 29 U.S.C. Sec. 151et seq.)are respectively involved.Grimes filed charges alleging these violations againstboth Respondent Employer and Respondent Union on Au-gust 25, 1971. The complaint based on these charges and anorder consolidated cases and notice of hearing was issuedon October 28, 1971, by the Regional Director for Region25. In their duly filed separate answers, the RespondentEmployer and Respondent Union denied the commissionof any unfair labor practices.Pursuant to notice, a trial was held before me in Indian-apolis, Indiana, on January 18, 19, 20, and 21, 1972, wherethe parties were present, were represented by counsel, wereafforded full opportunity to be heard by examination andcross-examination of witnesses, and were permitted to pre-sent oral argument and file briefs. The parties gave oralargument and briefs were duly filed (after an extension oftime granted at the request of General Counsel and theRespondent Union) by Respondent Employer on February17, 1972, and by Respondent Union and the General Coun-sel on March 6, 1972. On the entire record of evidence, andfrom my observation of the witnesses as they testified,' andon due consideration of the briefs, I find, for reasons herein-after set forth, that the General Counsel has failed to estab-lish by a preponderance of the evidence that the Act hasbeen violated as alleged in the complaint by either Respon-dent Employer or Respondent Union and I will recommendthat the complaint be dismissed in its entirety.2FINDINGS OF FACTIIPARTIESRespondent Employer, Coca-Cola Bottling Company,Indianapolis, Indiana, is an Indiana corporation engaged atits place of business at Indianapolis, Indiana, in making andwholesaling soft drinks. Respondent Employer, during the12-month period preceding issuance of the complaint,made, sold, and shipped from its Indianapolis facility goodsvalued in excess of $50,000 to points outside the State ofIndiana and purchased, transferred, and delivered to itsfacility goods and materials valued in excess of $50,000directly from States other than the State of Indiana.I find Respondent Employer is now, and has been atall times material, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.I find that Respondent Union, Midwest' Vending andBottling Employees Union, is and has been at all timesmaterial herein a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESAs noted above, the basicissue in this decision iswhether the discharge of William D. Grimes on July 16,iCfBishop & Malco, Inc,159 NLRB 1159, 1161.2Accordingly, it is unnecessary to rule on the motions made by Respon-dent Employer and Respondent Union to dismiss the complaint199 NLRB No. 9 COCA-COLABOTTLING COMPANY1971,3 violated the Act, and whether Respondent Unionfailed without reasonable cause to process the grievancesrelating to the discharge in violation of its duty of fairrepresentation. The independent violation of Section 8(a)(1)relates to an alleged statement by Supervisor William H.Wigley.William D. GrimesBill [William D.] Grimes was hired by the RespondentEmployer on August 18, 1969, as a junior salesman in thefull service department and joined Respondent Union 30days thereafter. On February 9, 1970, he transferred to thejob of junior salesman in the sales department. While mov-ing some cases of bottled Coca-Cola on a handtruck inMarch 1970, he slipped while backing up some wet cementstairs and while off balance caught and attempted to holdthe handtruck from spilling the cases of bottled Cokesweighing over 200 pounds. The double hernia resulting fromthis accident was operated on causing his absence fromwork from March 16, 1970, to April 21, 1970. On June 22,1970, he was assigned a job as route salesman where he soldand delivered the bottled product until he reinjured himselfon October 13, 1970. This time he slipped while backing upon a 9-inch wet concrete step with the handtruck againloaded with cases of the bottled products, and the handleof the handtruck struck him in the groin causing anotherhernia.He was off 12 days because of this accident butcontinued to work until he was operated on for this herniaon April21, 1971. He was off work from this operation untilhis discharge on July 16. He believes that he was fired forhis union activities but Respondent Employer denies thismaintaining he was fired for cause. As much of his casedepends upon the independent allegation of coercion, it willbe taken up first.The Alleged 8(a)(1) ViolationDuring the few months immediately preceding April21, 1971, and for 5 or 6 weeks thereafter, the RespondentEmployer and the Respondent Union were engaged in ne-gotiations for a new contract. Neither Bill Grimes nor hisbrother Phil Grimes were working or involved in any kindof activities after April 21 during this contract negotiationinasmuch as Bill Grimes went to the hospital for a herniaoperation and Phil Grimes went to the hospital with viralpneumonia, as will be detailed later. Accordingly only theunion activities of Bill Grimes before April 21, 1971, areinvolved. Bill Grimes according to Phil Grimes, did notattend the union meeting in April 1971. The record, howev-er, clearly establishes that during the months immediatelypreceding April 21 the union membership engaged in openand vigorous debate concerning the contract negotiations.In the opinion of Phil Grimes, he and his brother Bill "werethe most vocal or most active in criticizing the contract andthe conduct of the [bargaining] negotiations"; until April21, 1971, Bill was "just as loud and just as open" as he, Phil,was and they were "on a par." Phil also testified that he andBill were known as the "hell raisers" and the "troublemak-3All dates are in 1971 unless otherwise indicated47ers."But Bill Grimes identified others 4 who spoke up andobjected to the contract and opposed the negotiations as didhe and his brother Phil. These others discussed their dissat-isfaction with the conduct of the negotiations in the sales-room and in the check-in room in front of managerialemployees.The specific alleged violation of Section 8(a)(1) restssolely upon the testimony of Phil Grimes. Phil's testimonyon this point, on direct examination, is as follows:Q.Where did this conversation [with supervisorWilliam H. Wigley] occur?A. I believe on that day that he went with me onmy route. I had a downtown route at that time. If I'mnot mistaken, it was in the truck while we were out onthe route.Q. And do you recall any date any more specifical-ly than April of 1971?A. No, sir. Just-it was around the first part ofApril.-Q. All right, will you tell me what he [Wigley] saidand what you said?A. He stated to me that my brother, Bill, had beendoing absolutely too much hollering about the contractin the sales room, and too much hollering about thingsin general. He was disrupting the men. I was also, andto tell him to hold it down, and if we didn't we wouldbe fired.Q. All right, now, did you report this conversationto your brother?A. No, sir. I told my brother to hold it down.Things were pretty hot at that time. My brother wasquite upset and I'm-I was afraid at that time we prob-ably would have gotten fired.Supervisor Wigley testified on direct examination withrespect to the alleged conversation with Phil Grimes as fol-lows:Q. Did you ever have any conversation with PhilGrimes concerning the contract negotiations?A. No, sir.Q.Did you ever [hear] Phil Grimes complainabout the negotiations?A. Yes, sir.Q. Did you ever tell him how he should conducthimself at a union meeting or any place else with re-spect-with respect to the Union?A. No, sir.Q. Did you ever tell him that he should not com-plain about the union activities?A. No, sir.Q. Or that he should tell his brother that is, BillGrimes, that Bill shouldn't complain?A. No, sir.Q. There's been some testimony here that youwere out in a truck with Phil Grimes and told PhilGrimes that he and his brother were complaining muchtoo much about the union negotiations and the unioncontract. Now, is that true?Gillis Carroll, Charles Hines, Ray Meyer, PeteBrammell,Ed Davis, andJames Anderson 48DECISIONSOF NATIONAL LABORRELATIONS BOARDA. That I told him that they were complaining toomuch?Q. Were you ever out in the truck with Phil Gnmeswhen you told Phil Gnmes that he and his brother werecomplaining too much about the contract and theyshould knock it off, or stop their complaining, oranything of that character?A. No, sir.Q. Did you ever threaten Phil Grimes, threaten todo anything to him, or get him fired, or demoted, orany other-let's say, punishment-on account of hisactivities in the Union?A. Phil Grimes you said?Q. Yes.A. No, sir.Q. Or on account of any of his conduct concerningunion negotiations?A. No, sir.Q. Would the same thing be-well, did you evermake any threats to Bill Grimes about, with respect toany of his activities in the Union or with respect to theunion negotiations?A. No, sir.Q. Do you know of any supervisory employee ofthe Company who made any threats toward any of theemployees of the Company with respect to their unionactivities?A. No, sir.Q. Any time, any place.A. No, sir.Q.With respect to the 1970-71 negotiations, orwith respect to anything else?A. No, sir.Q. Did you ever hear Bill Grimes complain aboutthe Company in thesales room?Make complaintsabout the way the Company ran its business or wasnegotiating the contract?A. Yes, sir.Q. Did you ever hear him complain about theUnion?A. Yes, sir.Q. Did you ever hear him complain about hisbrother?A. I don't believe so, sir.Discussion and Conclusion as to the Alleged8(a)(1)ViolationsThere we have it. Many identified employees, includ-ing both Bill and Phil Grimes, were known by RespondentUnion and Respondent Employer to complain about thecontract negotiations which were taking place between thetwo Respondents. After April 1971 there were no furthercomplaints by the brothers Grimes as both went to thehospital. Phil Grimes testified to the one incident whenSupervisor Wigley allegedly warned him and for him to tellBill "to hold it down, and if we didn't we would be fired."Not only is this single instance alleged to be an independent8(a)(1) violation but of necessity it is background evidenceto show as a fact that Bill Grimes was discharged in July infurtherance of this warning and that the Union Respondentfailed to properly represent him because of his outspoken-ness.I find that the alleged statement by Supervisor Wigleywas not made. The statement was denied by Wigley whomI credit. On demeanor, Phil Grimes seemed to lean towardtestifying in all respects in favor of his brother and thusappeared not to be as candid as Wigley and accordingly heis not credited over Wigley. The conclusion is that the alle-gation of independent violation of Section 8(a)(1) of the Actfails for lack of evidence and will be dismissed.Respondent Employer's Position as to the DischargeBillGrimes was a driver-salesman.Driver-salesmenare required to report to work between 6:30 and 7 a.m., tobe ready to leave the plant at 7 a.m. They pick up orders andspecial instructions in the salesroom prior to the time theyleave the plant. A driver's truck is already loaded, but hemust check it to determine if it is properly loaded. He leavesthe plant, makes his route according to a route book, callingat each "stop" in its proper sequence, does the paper andphysical work required, and at the end of the day accountsfor the merchandise disposed of and checks in. The onlytime the driver has any help is when he has a trainee alongfor the purpose of instruction. The trucks used to transportthe product are the 2-1/2 to 3 ton variety which carry ap-proximately 20,000 to 25,000 pounds gross weight. Thetrucks used have special bodies, so that the bays along eachside can be loaded with pallets containing 30 to 42 cases ofproduct, other than cans which can go up to 84 cases. Onhis job, the driver lifts the cases out of the bays, by hand,generally stacks them up outside the truck, and picks themup with his handtruck or carves them physically in his armsinto a customer's premises. A driver salesman also handlescases of empty bottles, which are loaded back into the truckwhere the fulls have been, and sometimes empties areplaced on top of the trucks. These are "thrown" up orphysically hoisted in a marriage of skill and muscle powerafter climbing up the side of the truck.On the sales route assigned to Bill Grimes, he delivered,on the average, 175-200 cases a day, and, of course, he hadto physically handle these, plus empties.All of the sales routes are part of the so-called "salesdepartment" of Respondent Employer which is under thegeneral supervision of a sales manager, Glen Chew. UnderChew, in the chain of supervision, is an assistant sales man-ager,Robert Miller, who supervises six route managers,including the aforesaid supervisorWilliamWigley. BillGrimes was supervised by Wigley.There was general agreement at the hearing that BillGrimes' job was an extremely demanding job, physically.Billy G. Smith, who was personnel manager at the time inquestion, testified that it is "extremely heavy work." BillGrimes himself implied it was difficult work physically. Histestimony was that Dr. Gard examined him in July 1971and, orally, "cautioned me about ... [a return to my formerjob] ... like gangbusters .... He said that I should workmyself up, more or less. Like if 1-normally before I tookin six cases. I just piled them on and took them in. He saidinstead of doing this, take three each tip, make two trips.He said to work into it." COCA-COLA BOTTLING COMPANY49The DischargeThere is no controversy as to Grimes' operations, forhernias. He had an operation before coming with the Re-spondent Employer, another one in March 1970, reinjuredhimself in October 1970, and was again operated for herniainApril, 1971. Sales Manager Glen Chew was called byRespondent Employer to testify as to the physical ability ofBill Grimes to do the job and credibly testified he told Smithin July 1971 he did not believe Bill Grimes had the physicalability to perform the work. He knew of Bill Grimes' threehernia operations and over the period of time he had beenwith Respondent Employer 5 he had seen "too many peo-ple" who could not handle that type of work after a herniaoperation. He identified one man, Koers, who had been offonce for a hernia operation but who was doing the samework. Bill Grimes himself, for that matter, had been stilldoing the job after two known hernia operations. But no onewas working at this job with three hernia operations. Chewhad tried to keep Bill Grimes off this job after his first herniaoperation with Respondent Employer.Robert L. Miller,assistant sales managerfor Respon-dent Employer, had been an employee of Respondent Em-ployer for 23 years. He credibly testified he talked to Smithin July 1971 about Bill Grimes' physical ability to performthe job of driver-salesman.6His expressed opinion was thatBillGrimes "would be hindering himself" if he kept on thejob as driver-salesman, as "he was physically unable to fullyperform the job." He also credibly testified that at the timeof the discharge there was no other jobin the salesdepart-ment available that he could have filled.There were discussions between Bill Grimes and BillSmith about his physical condition prior to his 1971 opera-tion and with Chew and Miller. In February or early Marchhe discussed his pains with Smith and broached the subjectof a less strenuous job and later had similar conversationsand even discussed with Smith the possibility of getting asupporter, whereupon Smith told him that if he bought ahernia support Smith would force him off a route.After Grimes' last operation he apparently had furtherconversations with Smith and was told, at least once, bySmith that "I don't think you're going to come back," andGrimes was advised to look for another job; and at themeeting between Smith, Grimes, and route salesmen Mc-Neely andBear,when the Respondent Union made its firstcomplaint about the discharge, Smith's view of Grimes wasstill solely related to his physical condition, in that he toldthe union group that he "didn't have anything available,that wouldn't hurt him any more than what a route doesnow." There is no question also but that Bill Grimes toldBill Smith that he didn't want any of the lower paying jobs.Bill Smith discharged Bill Grimes on Friday, July 16,1971, in a face-to-face encounter at which time Bill Grimessays he accused Smith of firing him for his union activitieshe had engaged in earlier in the year. Smith denied this.Smith told Grimes he was physically unable to do the job5Chew had been employed byRespondentEmployer approximately 32years, 12 of whichhad beenas a dnver-salesman.Hisjobshad been,seriatim,helper,driver-salesman,route manager,head routemanager, area manager,cold bottlesalesmanager,and sales manager6 He had 56 driver-salesmen under him.on the route, that they didn't need him any more, that theyweren't going to pay for another hernia operation, and thatthere were no other jobs available.The facts against believing Bill Grimes were dischargedbecause of his outspokenness (the alleged threat has beenfound not to have been made) are: (1) Neither he nor hisbrother Phil were outspoken after April 21, 1971, yet openand outspoken contract controversy continued between em-ployees and Respondent Employer and Respondent Unionthereafter for some 5 or 6 weeks and no one was evenreprimanded; and (2) Phil Grimes, who acknowledgedlywas as outspoken as his brother Bill, was not discharged buton the contrary he was aided by the Respondent Employerand Respondent Union as to his leave and his insurancepolicy 7 and his job was held for him for 6 months for hisfull recovery from illness. I conclude that Bill Grimes wasdischarged for his physical disability and thus the dischargewas for cause and not in violation of the Act.As to the theory that there were other jobs Bill Grimescould have been shifted to, the record is clear that therewere no openings in any job he would take. Accordingly, Iwill recommend the complaint be dismissed as to all of itsallegations against Respondent Employer.The Case Against Respondent UnionThe allegations of the complaint against RespondentUnion are found in paragraph 9 as follows:9(a) Since on or about February 25, 1971, and contin-uing to date, Respondent Union has restrained andcoerced, and is restraining and coercing, the employeesof Respondent Employer in the exercise of the rightsguaranteed in Section 7 of the Act by the following actsand conduct:(b) Respondent Union, by its officers and agents, on orabout July 28, 1971, failed and refused, and continuesto fail and refuse, without reasonable cause and inviolation of its duty of fair representation, to process agrievance relaing (sic) to the discharge of William D.Grimes.(c) Respondent Union engaged in the conduct set forthabove in paragraph 9(b) because William D. Grimeswas an outspoken critic of Respondent Union's officersand agents and their conduct during negotiation of thecollective bargaining agreement described in para-graphs 6(b), (c) and 7(b) above, and because said em-ployee and others concertedly sought to changeRespondent Union's attitude about particular collec-tive-bargaining proposals and negotiating positions.The Grievance ProcedureThe steps of the grievance procedure as provided forin the collective-bargaining agreement and controlled by it,are as follows:7 PhilGrimes was off work about 6 months fromApril 23, 1971, to October18, 1971, due toillnessHis sick leave ran outin 60 daysand while off workthe RespondentUnionnegotiatedthrough the jointstanding committee aspecial deal for him whereunder RespondentEmployer paidhis insurancepremiums and his Blue Cross-Blue Shield premiums subject to later reim-bursement 50DECISIONSOF NATIONALLABOR RELATIONS BOARDARTICLE XXGRIEVANCESSection 1.Union Committeemen.The employer recog-nizes the right of the Union to designate GrievanceCommitteemen and alternates from the regular em-ployees' list.Section2.Authority of Grievance Committeemen.TheGrievance Committeemen or alternates have no au-thority to take strike action, or any other action inter-rupting the Employer's business,except as authorizedby official action of the Union. Any such action on thepart of the Grievance Committeemen or any alternate,not authorized by the Union, will give the Companythe right to impose appropriate disciplinary action de-termined by the Company,including discharge.Section3.Joint Standing Committee.Immediately afterthe execution of this Agreement, the Company and theUnion will each appoint two representatives and suchfour persons shall constitute a Joint StandingCommit-tee,with the rights and obligations herein set forth. Inthe event of a vacancy, or inability on the part of thenamed representatives to serve at any time, the partyin whose representation there is a vacancy may appointa temporarymember tofill such vacancy, by giving theother party notice thereof. The Joint Standing Commit-tee shall meet,from time to time,not less often thanmonthly, to discuss the joint affairs of the Companyand the Union,with the idea of avoiding differencesand to keep open avenues of communication betweenthe parties.The Committee will select,from time totime, a Chairman and a Secretary and will keep min-utes of its meetings.No supervisor or employee who isdirectly involved in a matter which is the subject of agrievance,as, for example,a supervisor who gave areprimand or other punishment or employee who re-ceived the same,shall sit as a member of the Committeeto consider the same, and the appropriate party heretowill appoint a substitute,when required,for any suchcase only.Section 4.Settlement of Disputes.Should differencesapse between the Company and the Union, or anyemployee of the Company covered hereunder and theCompany, as to the meaning or application of the pro-visions of this agreement,(including discharges andsuspensions)such differences shall be settled in thefollowing manner:Step 1.The aggrieved employee or employees shallrecord the grievance on a grievance blank(agreedupon,as to form,by the Company and the Union)and present the same to a member of the Union'sGrievance Committee. The Grievance Committeewill then attempt to settle the grievance with theforeman or the immediate supervisor of the con-cerned employees as soon as possible. Settlementunder this Step must be effected within one (1) work-ing day following submission of the grievance asaforesaid. Grievances will not be accepted after thethird working day after occurrence.Step 2.If no satisfactory adjustment is agreed uponin Step 1,the grievance shall be referred to the Gnev-ance Committee member within five(5) days to theJoint Standing Committee.Said Committee shallhave authority to act,by majority vote.It shall re-view the alleged grievance and the majority decisionof such Committee shall be binding upon all con-cerned.The Joint Standing Committee shall make adecision,or notify the Union and the Company thata majority of the Committee is unable to agree, with-in two working days after receipt of the grievance.Step3.In the event the Joint Standing Committee isunable to agree in Step 2,the grievance shall then bereferred to the Union representative who shall dis-cuss the grievance with the General Manager, orsome other executive officer of the Company, dulydesignated by the Company with authority to act. Ifsettlement is not effected by such representatives ofthe parties within three(3) days, the matter shallproceed to Step 4,below.Step 4.If no satisfactory adjustment is made in Step3, then the parties shall select an impartial arbitratorto determine the matter.His decision shall be finaland binding on all concerned. If the parties are un-able to agree upon an arbitrator,then the parties willrequest the FederalMediation and ConciliationService to submit a panel of arbitrators and uponreceipt of the same the parties will alternately strikenames from said panel list until only one remains.The one so remaining shall be the arbitrator. Theparty which initiates the grievance shall strike first.If, for any reason,a person chosen as arbitrator doesnot serve,then a new arbitrator shall be chosen inlike manner,whose decision shall be final and bind-ing upon the parties. The expenses of the arbitrationshall be borne equally by the parties.Section 5.Waiver of time limitations.Any of the timelimitations set forth in Step 2 and Step 3,in Section 4above, may be extended by agreement of the Unionand the Company, evidenced by written memorandumexecuted at any time.Section 6.Pending SettlementOrders of Company Ef-fected.Pending settlement of any grievance,the ordersof the Company shall be carried out and remain ineffect,unless otherwise agreed by the Company andthe Union.Processing the Grimes' GrievanceAs soon as Respondent Union's president, McNeely,8learned of Grimes' discharge he arranged a meeting withPersonnel Director Smith in an attempt to get the facts andsolve the problem. The discharge was on Friday, July 16,1971, and the meeting took place the following Monday,attended by Bill Grimes, Smith, and Respondent Union'srepresentatives, McNelly and Bear? Smith told them he hadfiredGrimes because of his physical condition.Following this meeting, McNeely wrote a grievance forBillGrimes (who came in and signed it) and filed it with8Truman McNeely wasalso a driver-salesman for RespondentEmployer9 RalphBear was also a driver-salesman He was vice president of Respon-dent Unionand a memberof the jointstanding committee COCA-COLA BOTTLING COMPANY51Respondent Employer in accordance with step 1 of thegrievance procedure. Smith denied the grievance (in step 1)after which it was referred to the joint standing committee.The joint standing committee met on July 28, 1971,with employees Ralph Bear and Charles Hines 10 repre-senting Respondent Union and Personnel Manager Smithand Industrial Relations Manager Ford Carmen 11 repre-senting Respondent Employer.Each member of the joint standing committee testifiedwith there being no substantial variance in their testimonyas to what happened in the meeting. The position of Re-spondent Employer was that Grimes was physically unableto perform the work. The grievance was fully discussed andfor approximately 1-1/2 hours the Respondent Union'smembers refused to agree on his discharge on the basis ofhis physical condition but finally did agree to his dischargefor failing to report a hernia operation prior to his employ-ment and thus having falsified his employment applica-tion.l2There is no evidence that this grievance was not han-dled like any other grievance. There was another grievanceconcerning the discharge of a John Stinnett for falsificationof his application which was considered the same day as theGrimes' grievance and was set aside until the Companyproduced proof of the falsification. In a subsequent meetingsuch falsification was proved and the union representativesagreed to the propriety of the discharge. The same thinghappened to Bill Grimes.Discussion and ConclusionEven if the representatives for the Respondent Unionhad been wrong in agreeing to Grimes' termination, theGeneral Counsel is still required to prove by a preponder-ance of the evidence that this action wasa deliberate attemptto punish Grimes for his outspokenness. There is no evi-dence to support this contention. Charles Hines, an ally ofGrimes who held views similar to Grimes and who wasconstantlymentioned as a "complainer and hell-raiser,"was a member of the joint standing committee. He was nota regular member but was appointed as a substitute. Hadthere beenanyattempt by the Respondent Union officersto get rid of Grimes because of any part he played in thenegotiations, it would be logical to assume that they wouldnot have asked one of Grimes' friends and philosophical10Hines was a route salesman11Carmin had been employed by Respondent Employer for 40 years,working his way up in the company from a driver-salesman's position Thus,allmembers of the joint standing committee were familiar with the physicaldemands of the job of driver-salesman12BillGrimes had failed to list his previous hernia operation on the em-ployment application in answer to the two-part question "20 What illnesshave you had during the past five years9""When?" He left the questionblank There is no ment to the position of the General Counsel that a herniaoperation is not an "illness" and hence need not have been listed Themembers of the joint standing committee decided that the failure to list thehernia operation was a falsification of the employment application, and thisisa reasonable interpretation. Respondent Employer did not dischargeGrimes for this reasonallies to sit on the joint standing committee. This one factalone makes it clear that the Respondent Union harboredno ill will toward Grimes and in fact it processed the griev-ance exactly as the contract required.The General Counsel has not only failed to prove hiscase against the Respondent Union with a preponderanceof the evidence, he has failed to prove even the suspicion ofany discrimination against Williams Grimes. His best evi-dence indicates that Respondent Union is made up of agroup of very individualistic members who speak freelyabout their opinions and feelings with regard to both theRespondent Employer and the Respondent Union. The evi-dence is that there were many individuals who complainedabout the contract negotiations both out of and in the pres-ence of representatives of management. There is absolutelyno evidence of any attempt to squelch dissent and in facteach member was invited to attend the negotiating sessionsand to speak out freely at the Respondent Union meetings.Accordingly, I will recommend that the complaint againstRespondent Union be dismissed for failure of proof.CONCLUSIONS OF LAW1.Respondent Employer is an employer engaged incommerce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.2. Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3.William D. Grimes was discharged for cause, i.e.,physical disability.4. The alleged statement by William H. Wigley was notmade.5.The reason Respondent Union did not process thegrievance beyond step 2 of the contract procedure was forcause, i.e., because he had falsified his employment applica-tion and not for the reasons alleged in the complaint.6.The General Counsel has failed to carry his burdenof proof in the matter.13THE REMEDYUpon the foregoing findings of fact and conclusionsof law and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:14ORDERThe complaint is dismissed in its entirety.13 "The side that weights the less will not be satisfied, but that is the waythings are, and it is better than violent death " The Georgetown Law Journal,Vol 55, 234 (Donald Meiklejohn, Professor of Philosophy and Social Sci-ence and Director of the Program in Public Affairs and Citizenship, SyracuseUniversity )14 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions and Order, and all objections thereto shall bedeemed waived for all purposes